Citation Nr: 1719481	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  03-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to military sexual trauma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service-connection for a cervical spine disorder other than arthritis.

5.  Entitlement to service connection for a thoracic spine disorder other than arthritis.

6.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

7.  Entitlement to an initial compensable rating for service-connected otitis externa.

8.  Entitlement to an initial compensable rating for service-connected otitis media.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1995 to July 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Pittsburgh, Pennsylvania and Cleveland, Ohio dated February 2002, June 2007, November 2009, March 2013, and September 2013.  Jurisdiction resides with the RO in Pittsburgh, Pennsylvania.

In May 2008, the Veteran presented hearing testimony before the undersigned Veterans Law Judge (VLJ) in connection with his appeal of the February 2002 denial of service connection for a stomach disorder.  That issue was then remanded by the Board in July 2008, and denied by the Board in June 2009.  The Veteran appealed the denial to United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted the parties' Joint Motion for Remand thereby vacating the Board's June 2009 denial, and remanded the issue to the Board for action consistent with the parties' joint motion.  In an August 2010 decision, the Board recharacterized the issue as one of entitlement to service connection for a gastrointestinal disorder and remanded the issue for further development.  In an April 2015 decision, the Board granted entitlement to service connection for a gastrointestinal disorder, and that decision was enacted by a March 2016 rating decision.  The Veteran did not express disagreement with the effective date or rating assigned to service-connected gastrointestinal disorder, and the matter no longer remains in appellate status. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The April 2015 Board decision also granted entitlement to service connection for fibromyalgia, originally denied in the November 2009 rating decision; and denied entitlement to service connection for a facial disorder, a mouth and jaw disorder, a dental disorder for compensation purposes, an earlier effective date for the grant of service-connection for tinnitus, and an initial rating higher than 10 percent for service-connected left middle finger scar.  Those issued stemmed from appeals from the June 2007 and November 2009 rating decisions.  The Veteran did not express disagreement with the effective date or rating assigned for fibromyalgia in a March 2016 rating decision, and did not appeal the Board's denials.  Thus, those issues are also no longer in appellate status.  

In the April 2015 decision, the Board then recharacterized the issues of entitlement to service connection for arthritis of the hands, knees, ankles, elbows, and spine as one of entitlement to arthritis wherever found.  The Board acknowledged that a February 2015 rating decision denied entitlement to service connection for arthritis of the cervical and thoracic spine, and the Veteran had not yet perfected an appeal on those issues at the time of the April 2015 Board decision.  However, the Board found that those claims had already been on appeal as part of the Veteran's general arthritis claim.  The Board then recharacterized the claims of entitlement to service connection for a spinal cord injury and compression fracture stemming from the November 2009 rating decision into a claim of entitlement to a thoracic spine disorder other than arthritis.  

Also in the April 2015 decision, the Board acknowledged that the Veteran had submitted a timely notice of disagreement to the February 2015 rating decision that denied entitlement to service connection for a left trapezius disorder, thoracic spine arthritis (recharacterized as described above), and cervical spine arthritis.  The Board then recharacterized the issue of entitlement to service connection for cervical spine arthritis as one of entitlement to service connection for a cervical spine disorder other than arthritis.  The issues of entitlement to service connection for a left trapezius disorder and a cervical spine disorder other than arthritis were remanded so that the RO could prepare a statement of the case and allow the Veteran the opportunity to perfect an appeal on those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  Following the issuance of a February 2016 statement of the case on the issue of entitlement to service connection for a left trapezius disorder, the Veteran did not perfect an appeal on that issue and therefore it does not remain in appellate status.  

The remaining issues were remanded by the Board in April 2015 for further development, and have since been returned for further appellate review.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records and other documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  8

The issues of entitlement to service connection for arthritis, hypertension, a cervical spine disorder other than arthritis, and a thoracic spine disorder other than arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is etiologically related to his period of active service.

2.  The Veteran has bilateral hearing loss disability for VA purposes; bilateral hearing loss first had its onset during his period of service and has continued since.  

3.  The Veteran's chronic otitis externa is not characterized by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  
4.  The Veteran's chronic suppurativa otitis media is not characterized by aural polyps or serious otitis media with effusion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for an initial compensable rating for chronic otitis externa are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, DC 6210 (2016).  

4.  The criteria for an initial compensable rating for chronic suppurativa otitis media are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, DC 6200, 6201 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  With regard to the Veteran's claims of entitlement to service connection for a psychiatric disorder and bilateral hearing loss, in light of the Board's favorable decisions as to these claims, any deficiency in VA's duty to notify or assist is considered moot.

Regarding the Veteran's increased rating claims, the Veteran is challenging the underlying evaluations assigned for the grant of service connection for chronic otitis media and externa.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist has also been satisfied with regard to the Veteran's increased rating claims decided below.  His service treatment records (STRs), as well as all identified and available post-service medical records are associated with the claims file.  He has not identified any additional available, outstanding records pertinent to his chronic otitis media or chronic otitis externa.  The Board notes that, following the February 2016 statement of the case regarding the ratings assigned for otitis media and otitis externa, additional VA treatment records were associated with the claims file.  Those records, however, do not contain any findings regarding otitis media or otitis externa.  Accordingly, the Board finds that the records are not pertinent and remand for consideration by the RO is not required.  See 38 C.F.R. § 19.31(b) (2016).  

The Veteran was afforded a VA ear conditions examination in May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinion are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examination report fully addresses the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  VA's duty to assist with respect to obtaining records and a VA examination or opinion with respect to the issues on appeal has been met.  

While the Veteran presented hearing testimony in May 2008 regarding his claim of entitlement to service connection for a gastrointestinal disorder, he has not requested a hearing on any of the matters remaining in appellate status decided below.  The Board also finds compliance with the Board's prior remand directives.  In April 2015, the Board remanded the claims of entitlement to initial compensable ratings for chronic otitis media and externa for issuance of a statement of a case so that the Veteran could perfect an appeal.  The statement of the case was issued in compliance with the Board's remand directives, and the Veteran since perfected a timely appeal.  The Board will proceed to address the merits of the claim.

Service Connection: Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  A right to compensation for a present disability requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, is required.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service Connection: Psychiatric Disorder

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he asserts is related to a completed sexual assault that occurred during his period of service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); with a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-stressor occurred.  

The Veteran's entrance examination is silent for any psychiatric conditions.  A November 1997 STR reported that the Veteran was alcohol dependent and that his first involvement with alcohol was at age 6 or 7.  The Veteran reported his drinking had increased over the prior year.  A January 1999 STR noted the Veteran completed alcohol abuse treatment in March of 1998, and immediately returned to uncontrolled drinking of a 12 pack of beer daily and up to a half gallon of liquor on the weekends.  The Veteran said he did not want to quit drinking, and desired an administrative separation.  On his December 1998 report of medical history, the Veteran reported having nervous trouble.

A May 2005 VA psychological assessment reported that the Veteran was sexually assaulted in 1996 or 1997 but that he could not recall exactly, and that he had never told anyone because he was afraid that he would be criticized or not believed.  The Veteran also felt embarrassed and guilty because was intoxicated at the time of the assault.  He reported that he began to drink heavily thereafter.  The Veteran also reported an extensive history of alcohol abuse, but said he had sobered up a little during boot camp and his early years in the military until the assault.

A July 2005 VA military sexual trauma initial evaluation documented the events surrounding the in-service sexual assault experienced by the Veteran.  At that time the Veteran reported that the sexual assault occurred in 1998 after returning from his six month overseas deployment. The Veteran reported that he continued to experience intrusive memories related to an in-service sexual assault.  Following a detailed interview with the Veteran, the staff psychologist diagnosed PTSD secondary to military sexual trauma, and major depressive disorder secondary to PTSD.  In an October 2005 VA progress note, it was reported that the Veteran was sexually assaulted by another service-member.  The Veteran reported that he began to drink heavily for the remainder of his period of service.  The social worker diagnosed PTSD.

An August 2006 intake record from Chestnut Ride Counseling Services reported the Veteran had PTSD and major depressive disorder, and that he abused alcohol in the military as a way to cope with the sexual assault he experienced. In an October 2006 letter, the Veteran's private therapist at Chestnut Ridge Counseling Services wrote that the Veteran had PTSD associated with his military sexual assault. The therapist provided the Veteran with psychiatric services since August 2006.

In December 2006, the Veteran presented for an initial VA PTSD examination.  Although the examiner reported that Veteran's claims file was available at the time, the private treatment records, although already submitted by the Veteran and of record, were not available for the examiner's review.  The Veteran reported that the sexual assault occurred in the summer of 1996, which the examiner noted contradicted with some prior reports.  The Veteran gave a history of drinking heavily since high school and that he was drinking a 12 pack a month prior to the sexual assault.  The examiner noted that at the time of the sexual assault, the Veteran was intoxicated to the point of blacking out.  After the assault, the Veteran reported that his drinking increased dramatically.  Following psychological testing, the examiner noted the Veteran obtained a score of 104 on the Mississippi Scale for Combat-Related PTSD, which was below the cut off for a diagnosis of PTSD in combat veterans.  The Veteran's symptom report on the SCL-90-R showed evidence of symptom fabrication or malingering.  The examiner diagnosed alcohol dependence unrelated to military service and not aggravated by military service, and malingering.  The examiner then indicated that there was no evidence to substantiate the Veteran's claim of sexual assault and that the Veteran's description of the event details had changed significantly over the prior year.  The examiner then opined that, due to the Veteran's contradictions and the lack of corroborating evidence, it was more than likely that the event described did not occur.  As the private treatment records were not considered by the 2006 VA examiner, the Board affords the conclusions of the 2006 examiner minimal probative weight.

In a December 2006 letter, the Veteran clarified that he was sexually assaulted in February or March of 1996 while stationed at Camp Pendleton.  2006 through 2013 VA treatment records show ongoing treatment for diagnoses of PTSD secondary to military sexual trauma and dysthymic disorder, with the Veteran intermittently complaining about nightmares related to the sexual assault.

In February 2014, the Veteran underwent a psychological evaluation for telepsychiatry services, at which time the psychologist reported current diagnoses of PTSD secondary to military sexual assault by history, persistent depressive disorder by history and generalized anxiety disorder by history.  VA records from 2015 through 2016 show that the Veteran received ongoing psychiatric treatment for diagnoses of unspecified depressive disorder, alcohol use disorder, and cannabis use disorder.  In 2016 the Veteran was diagnosed with bereavement following his wife's suicide.

The Veteran underwent another VA Mental Disorders examination in September 2016.  The examiner diagnosed alcohol use disorder and alcohol induced mood disorder.  At the examination the Veteran reported that the sexual assault occurred around 1996 or 1997, but that the exact time frame was a "fog" due to his alcohol use before and after the incident.  The Veteran reported that he first tried alcohol at age 16, in conflict with prior testimony, and that at that time he would consume 12 to 15 beers twice per month.  He reported his drinking increased in the military in 1996 and that he would show up intoxicated for duty.  He began to get in trouble for drinking in the military beginning in 1997 and was in treatment for alcohol dependence in 1998.  Since leaving the military, he continued to drink heavily.  Following interview, the examiner reported the Veteran did not report specific symptoms of PTSD related to his MST.  

In reviewing the 2006 VA examination report, the 2016 examiner noted the Veteran did not appear to be malingering as was reported in 2006.  The examiner did not disagree with the 2006 diagnoses of alcohol dependence, and personality disorder not otherwise specified.  On review of the Veteran's recent VA treatment records, the examiner noted diagnoses of bereavement from his wife's suicide in 2016, unspecified depressive disorder, alcohol use disorder, and cannabis use disorder.  The examiner explained that the diagnosis of alcohol induced mood disorder was more accurate than the diagnosis of unspecified depressive disorder, as it encompassed the same symptoms but took into account the contribution of the Veteran's alcohol abuse on his mood state.  The examiner wrote that the Veteran's alcohol abuse predated the sexual assault, and was not aggravated by the sexual assault beyond the normal progression of the disease.  

With regard to past providers' diagnosis of PTSD, the examiner reported it was unclear what traumatic event the PTSD diagnosis was based upon as the Veteran has experienced a sexual assault in service, but was also shot in the back after discharge.  The examiner again reiterated that upon full diagnostic interview, the Veteran did not endorse symptoms necessary for a current diagnosis of PTSD, although the examiner did indicate that it was possible the Veteran may have met the criteria for a diagnosis of PTSD in the past related to the sexual assault or another traumatic event.

At a November 2016 VA psychology consultation, the Veteran gave a history of depression since 1996 while in the military, and feeling more depressed after his wife completed suicide in July 2016 in the couple's home following an argument.  The psychologist noted traumas of military sexual assault and his wife's suicide.  The psychologist diagnosed unspecified depressive disorder, alcohol use disorder, and rule out cannabis use disorder.  A January 2017 VA social work note reported the Veteran had a primary diagnosis of chronic PTSD.  
Based on the foregoing, the Board finds that entitlement to PTSD is warranted.  First, there is sufficient evidence to conclude the Veteran had a diagnosis of PTSD during the appeal period.  The 2006 VA examiner did not have access to the Veteran's private treatment records showing treatment for PTSD related to the sexual assault, which are highly relevant.  Therefore, the Board affords little weight to the examiner's conclusion the Veteran did not have PTSD.  The 2016 examiner indicated that it was possible the Veteran had PTSD at an earlier time, but that he did not meet the diagnostic criteria for such diagnosis at the time of the examination.  The Board notes that all that is required for service connection for PTSD is a diagnosis of PTSD within the appeal period.  VA treatment records throughout the appeal period show ongoing psychiatric treatment for PTSD, and other mental disorders.  Thus, the Board finds that the Veteran had a diagnosis of PTSD during the appeal period.

Second, the Board finds the Veteran's account of the in-service sexual assault credible.  Although there have been some discrepancies in his testimony as to when the assault occurred, he was also drinking heavily throughout that time and reported that it was difficult to remember the exact year as a result.  The Veteran has most consistently reported the assault occurred in 1996.  He has testified and his STRs show that his alcohol abuse increased around 1997.  He has also testified that his drinking increased as a result of the sexual assault.  The Board finds the documented increased alcohol consumption corroborates the Veteran's version of events, and the Board finds the Veteran to be credible.  Accordingly, there is sufficient, credible evidence that the Veteran was sexually assaulted in service.

Third, there is sufficient medical evidence to establish a nexus between diagnosed PTSD and the in-service sexual assault.  The 2016 VA examiner indicated that there were not sufficient records documenting the symptoms of PTSD attributable to the sexual assault and that therefore it was difficult to ascertain what stressor a past diagnosis of PTSD was based upon as the Veteran had many.  The July 2005 military sexual assault initial evaluation report, however, documented the Veteran's symptoms attributable to the sexual assault, and the staff psychiatrist diagnosed PTSD secondary to the military sexual assault.  The Board finds the 2005 report to be adequate as the psychiatrist elicited a detailed history from the Veteran in forming their opinion, and the Board has found the Veteran's report of the in-service assault to be credible.  Also, the Veteran's private therapist opined the Veteran's diagnosed PTSD was due to the sexual assault.  The Board finds that the preponderance of the medial evidence supports the conclusion that the diagnosed PTSD is etiologically related to in-service completed sexual assault.  

The Veteran has been diagnosed with PTSD during the appeal period, the Board finds that the Veteran's reports of the in-service sexual assault are credible and that multiple treatment providers have assessed his PTSD as related to the in-service sexual assault.  The Board concludes that the preponderance of the evidence is for this claim and entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection: Bilateral Hearing Loss

The Veteran seeks entitlement to bilateral hearing loss, which he asserts had its onset during his period of active service due to exposure to hazardous military noise. For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). A veteran is competent to report exposure to hazardous noise, when symptoms of hearing loss first manifested, and that the symptoms have continued since service. Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran's October 1994 entrance examination showed the following audiometric testing results:

Hertz
500
1000
2000
3000
4000
Right
20
10
5
10
15
Left
20
10
15
20
20


An October 1995 audiogram showed the following results:

Hertz
500
1000
2000
3000
4000
Right
15
10
10
5
15
Left
5
5
15
15
20

On his December 1998 report of medical history, the Veteran reported having hearing loss.  The physician noted the Veteran had begun to notice hearing loss and occasional tinnitus over the past two years. 

A January 1999 hearing conservation data sheet showed the following audiometric testing results, which demonstrated a decline in hearing acuity since the Veteran's entrance into service:

Hertz
500
1000
2000
3000
4000
Right
15
20
15
20
20
Left
30
25
25
20
25

Audiometric testing results reported on the Veteran's separation examination were as follows: 

Hertz
500
1000
2000
3000
4000
Right
10
10
10
10
15
Left
20
15
15
15
20

The Veteran underwent a VA audiological evaluation in February 2016.  The examiner noted that the Veteran's military occupation specialty of field wireman and lay statements supported a finding that the Veteran was exposed to acoustic trauma during his period of service.  Audiometric testing results showed the following:

Hertz
500
1000
2000
3000
4000
Right
40
40
40
40
40
Left
40
40
45
45
50
Speech recognitions scores measured 94 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, and then opined that the Veteran's bilateral hearing loss was unrelated to his period of active service.  In support of that opinion, the examiner said that there were no appreciable threshold shifts in the Veteran's hearing as shown on his entrance examination and his separation examination.  In this regard, the examiner failed to consider the January 1999 hearing conservation worksheet that showed audiometric findings worse that those recorded on the Veteran's separation exam.  The examiner also failed to take into consideration the Veteran's competent lay testimony regarding onset and continuity of hearing loss symptoms.  The Board finds the 2016 examiner's opinion to be inadequate and that as such it cannot serve as the basis for denial of the Veteran's service connection claim.

Based on the foregoing, the evidence demonstrates that entitlement to service connection for bilateral hearing loss is warranted.  First, the Veteran has current diagnosis of bilateral sensorineural hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  Second, the evidence demonstrates that the Veteran was exposed to hazardous noise levels in service, and the January 1999 audiometric testing results demonstrate a decline in the Veteran's hearing acuity during his period of active service.  Thus, there is evidence of in-service incurrence of exposure to hazardous military noise and hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Third, the Veteran has competently and credibly testified that he first experienced hearing loss in service and that such symptomatology has continued thereafter.  The Board finds it significant that the Veteran's report of hearing loss in service coincides with the demonstrated shift in hearing acuity around that time.  The Veteran's testimony is sufficient to establish a nexus between his period of active service and his currently diagnosed bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The VA medical opinion of record is inadequate, as it failed to consider all pertinent facts or provide a complete and thorough rationale to support the conclusions reached.  Accordingly, the preponderance of the evidence demonstrates that the criteria for service connection for bilateral hearing loss are met.  8 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).
Increased Ratings: Otitis Externa and Otitis Media

The Veteran seeks entitlement to initial compensable ratings for chronic suppurativa otitis media and chronic otitis externa.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's chronic suppurative otitis media is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6200.  That diagnostic code provides for a 10 percent rating during suppuration, or when there were aural polyps.  Chronic nonsuppurative otitis media with effusion (serious otitis media) is rated for hearing impairment under DC 6201.  Chronic otitis externa is rated under DC 6210, which provides for a 10 percent evaluation for symptoms of swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

A February 2004 private medical record from Oliverio E.N.T., Inc. reported that the Veteran had left serious otitis, and x-ray of the sinuses revealed bilateral air fluid levels in the maxillary sinus.  The Veteran reported current symptoms of ringing in his ears, terrible smell in nose, and black and green discharge when he blew his nose.  Dr. A.O. diagnosed sinusitis and serious otitis, and prescribed medication.

In May 2013 the Veteran attended a VA ear condition examination.  The examiner diagnosed chronic otitis externa with a 1996 date of diagnosis and chronic suppurativa otitis media with a 1987 date of diagnosis.  At the examination the Veteran denied current ear pain or drainage.  He said he rarely felt dizzy or lightheaded.  The ear condition did not require continuous medication.  The examiner indicated the Veteran did not have a vestibular condition related to his ear diagnoses.  There were no signs or symptoms attributable to chronic ear infection.  Specifically, the examiner reported there were no signs and symptoms of dry and scaly external ear canal, serious discharge, itching, effusion, active suppuration, aural polyps, hearing impairment and/or tinnitus due to chronic ear infection or inflammation, facial nerve paralysis, bone loss of the scull, or symptoms requiring frequent and prolonged treatment.  There were no benign neoplasms of the ear.  The Veteran's ear condition did require surgery in 1987 when he had tubes put in his ears as a child.  There were no residuals from that surgery.  Physical examination of the ear was normal.  The ear canal was normal.  The tympanic membrane of the right ear showed scattered myringosclerosis, the left side was normal.  The Veteran's gait was normal, Roberg test was negative, Dix Hallpike test was normal, and limb coordination test was normal.  The Veteran did not have a benign or malignant neoplasm or metastases related to any of the diagnosed ear conditions.  There were no scars related to otitis media and otitis externa, nor any other pertinent physical findings, complications, conditions, signs, or symptoms related to those diagnoses.  The Veteran's chronic otitis media and externa did not functionally impact his ability to work.  On review of the Veteran's medical records, the examiner concluded there had been no significant complications from the Veteran's otitis media or otitis externa.  

The Board finds this examination report to be adequate, as it was predicated on review of the Veteran's claims file and in-person examination, and included all findings necessary to rate the disability.

With the exception of the 2004 record, private treatment records are otherwise silent for ear complaints or symptoms other than hearing loss and tinnitus.  VA treatment records are likewise silent for treatment of otitis media or externa.  The Veteran's ears were routinely assessed as normal on physical examination, with the exception of notations of right tympanic membrane sclerosis.  The Veteran routinely denied ear pain or drainage.

Based on the foregoing, the Board finds the criteria for a compensable rating for chronic otitis externa or chronic suppurativa otitis media have not been met.  The Veteran's claim for an ear disorder was received by VA in October 2005, claimed as ear pain.  Since that time, there is no evidence that the Veteran's chronic otitis externa or chronic suppurativa otitis media produced any symptoms.  While the Board does not doubt the Veteran's assertion that it caused ear pain in the past, as evidenced by the 2004 private medical record, there is no evidence of any such symptomatology during the appeal period.  If the Veteran's October 2005 claim is interpreted as a report of current symptoms, that report conflicts with all other evidence of record, including the Veteran's own statements over the course of years of medical treatment where he denied ear pain or drainage.  While the Veteran is competent to report his symptoms, if his October 2005 claim was a report of current symptomatology the Board does not find those statements credible.  Instead, the Veteran regularly denied ear pain throughout the course of this appeal as evidenced in the VA treatment records, private treatment records, and at the VA examination.  The Veteran has provided no additional testimony regarding any ear symptoms.  In light of the absence of any symptoms attributable to chronic otitis externa or chronic suppurativa otitis media, the criteria for a compensable evaluation under DC 6200 or 6210 are not met.  38 C.F.R. § 4.87.

To the extent the record shows a history of left serious otitis, entitlement to an initial compensable evaluation under DC 6201 for serious otitis is also not warranted.  The Veteran's February 2016 audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right
40
40
40
40
40
Left
40
45
45
50
45

Speech recognition scores were 94 percent in the right ear and 90 percent in the left ear.  Application of those finding to Table VI at 38 C.F.R. § 4.85 (2016) results in the right ear receiving a Level I rating and the left ear receiving a Level II rating.  Application of those levels to Table VII produces a noncompensable evaluation for hearing impairment.  Thus, there is no higher evaluation available under DC 6201.  In sum, the preponderance of the evidence shows that the Veteran is not entitled to an initial compensable evaluation for either chronic otitis externa or chronic suppurativa otitis media.
The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's chronic otitis externa or chronic suppurativa otitis media is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

Evidence of record does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Indeed, the Veteran's chronic otitis externa or chronic suppurativa otitis media have produced no symptoms throughout the appeal period.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).
ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to an initial compensable rating for chronic otitis externa is denied.

Entitlement to an initial compensable rating for chronic suppurativa otitis media is denied.  

REMAND

Although the delay is regrettable, remand is required for the remaining issues on appeal.  Regarding the Veteran's claim of entitlement to service connection for hypertension and arthritis, to include the elbows, hands, knees, ankles, and spine, remand is required for an adequate medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

1.  Arthritis of Knees

At a September 2016 VA knee examination, the Veteran reported knee pain beginning in 1996 after twisting his right knee in boot camp, and frequent knee pain while hiking in service.  The examiner diagnosed patellofemoral pain syndrome of the right knee in 1996 that resolved without sequela and of the left knee in 1998 that resolved without sequela, and degenerative arthritis.  The examiner opined that the Veteran did not have a current diagnosis of patellofemoral pain syndrome, and that the bilateral knee osteoarthritis was not related to his period of service.  The examiner said the in-service knee pain was more consistent with bilateral patellofemoral pain syndrome, as was diagnosed in service.  The examiner then opined the Veteran's current knee symptoms were not consistent with a diagnosis of patellofemoral syndrome, and also noted that his separation examination showed that his patellofemoral syndrome had resolved without residuals.  

The Board finds that an addendum opinion is necessary that addresses the Veteran's reports of unresolved knee symptoms at separation.  In this regard, on his December 1998 report of medical history the Veteran reported ongoing knee pain from hiking.  The report was updated in June 1999 with a note stating no significant interval history.  The Veteran is competent to report his symptoms of knee pain, and the Veteran's report of ongoing knee pain at separation tends to contradict the examiner's conclusion that the Veteran's knee symptoms had resolved by separation.  On remand, the examiner is requested to comment on the Veteran's reports of onset and continuity of knee symptoms in rendering an opinion on the etiology of his bilateral knee degenerative arthritis.

2.  Arthritis of Ankles

The Veteran underwent a VA ankle conditions examination in September 2016.  Diagnostic testing showed bilateral calcific tendinosis of the Achilles' tendons, there was no evidence of arthritis.  The examiner opined that the noted calcific tendinosis of the bilateral Achilles' tendons was not caused or aggravated by the Veteran's period of service.  The examiner explained that there was no pathophysiologic evidence to support the claim that the Veteran's bilateral ankle calcific tendonitis was caused or aggravated by his period of service or had its onset within one year of separation, that there was no evidence of a chronic ankle condition in service, and that calcific tendonitis did not have its onset until a decade after the Veteran's period of service.  The examiner's conclusion that there was no evidence of a chronic ankle condition in service is flawed as the examiner failed to reconcile the Veteran's competent reports of ankle pain that began in service and continued thereafter.  On remand, an addendum opinion is required addressing the Veteran's reports of onset and continuity of symptomatology.

3.  Arthritis of Hands

The Veteran underwent a VA hand and finger condition examination in September 2016.  X-rays were significant for a metallic density in the lateral soft tissues adjacent to the head of the right second proximal phalanx of the right hand consistent with a foreign body from an old trauma.  The left hand showed a laceration of the third finger that was healed without residuals.  Regarding the retained foreign body in the right hand, the examiner noted that in-service 1997 X-rays did not show evidence of the foreign body, and there were no right hand injuries noted in service.  Therefore, the examiner concluded the retained foreign body was not related to the Veteran's period of service.  

In rendering the above conclusion, the 2016 VA examiner did not appear to consider August 2008 Health First x-rays of the left second digit and wrist that showed a non-displaced chip fracture on the tip of the distal phalanx with mild soft tissue swelling, and mild soft tissue swelling of the left wrist.  On remand, the examiner is requested to provide an addendum opinion that comments on the 2008 X-rays of the left hand.

4.  Arthritis of the Cervical Spine

The Veteran underwent a neck and cervical spine VA examination in January 2015.  Following review of the Veteran's electronic claims folder and in-person examination, the examiner noted a diagnosis of degenerative arthritis of the cervical spine since 2014.  The Veteran gave a history of neck pain since 1998 or 1999 due to carrying heavy military equipment in service.  He reported ongoing, constant neck pain.  The examiner opined that the Veteran's cervical degenerative disc disease was unrelated to his period of service.  In support of that opinion, the examiner noted the Veteran's STRs were silent for a chronic neck condition, diagnosis, or treatment; that private treatment records documented complaints of and treatment for neck pain following the Veteran's gunshot wound; and that cervical degenerative disc disease was not diagnosed until 15 years after the Veteran's separation from service.

The examiner's opinion is inadequate for failure to consider relevant private treatment records from 2006 through 2009.  In an August 2006 medical record from Health First, the Veteran presented with complaints of acute neck pain following turning his head quickly and X-ray testing showed early cervical spondylosis.  April 2008 Health First X-rays of the cervical spine were normal, but X-rays in cervical flexion and extension showed reduced bilateral lateral flexion compared to lateral flexion, and instability on C3-4, 4-5 on flexion and extension.  2009 records from Health First continued to show the Veteran received ongoing treatment for cervical strain/sprain.  A March 2009 record noted a diagnosis of cervical dystonia.  August 2009 X-rays showed asymmetrical lateral spacing of the dens and lateral masses, and hypolordosis of the normal cervical curvature.   A March 2010 Uniontown Pain Management record noted the Veteran's ongoing complaints with pain in neck and the assessment was fibromyalgia syndrome.  As there is evidence of treatment for various cervical spine conditions prior to 2014, remand is required for an addendum opinion that addresses all relevant evidence as well as the Veteran's reports regarding onset and continuity of symptoms.

5.  Arthritis of the Thoracolumbar Spine And A Thoracolumbar Spine Disorder Other Than Arthritis

The Veteran underwent a thoracolumbar spine conditions examination in January 2015.  The examiner noted a diagnosis of degenerative arthritis of the spine since 2006.  The Veteran reported ongoing back pain that he said had its onset during his period of service.  The examiner opined the Veteran's thoracic degenerative joint disease was unrelated to the Veteran's period of active service.  In support of that opinion, the examiner noted that there was no chronic back condition diagnosed in service, that private treatment records showed the Veteran complained of back pain from neck to low back since being shot, and that degenerative disc disease was not diagnosed until 7 years following separation from service.

The Veteran underwent a VA thoracolumbar spine examination in September 2016.  The examiner reviewed the Veteran's claims file and conducted an in-person examination.  The examiner noted degenerative arthritis of the spine was diagnosed in 2006.  The Veteran gave a history of back pain since 1998 following an in-service football injury.  The Veteran reported constant pain thereafter in the mid to upper back.  The examiner opined degenerative joint disease of the thoracolumbar spine was unrelated to the Veteran's period of service, and that there was not a chronic back condition that would be at least as likely as not related to the Veteran's period of service.  In support of that opinion, the examiner noted the Veteran was not diagnosed with degenerative arthritis of the thoracic spine until numerous years after service.  Although the separation exam reported mechanical back pain, spine finding were normal and there was no diagnosis of a chronic back condition in service.  The examiner then said private treatment records were silent for a mid/upper back condition.  

Again, the examiner failed to consider relevant private treatment records in rendering the above opinions.  In this regard, July 2004 Health First X-rays of the thoracic spine showed modest left flexion of the entire thoracic spine and minimal osteophyte formation, the impression was modest structural distortion of the thoracic spine in the absence of significant degenerative changes.  April 2008 Health First X-rays of the thoracic spine were normal, with evidence of mild hypertrophic changes throughout the thoracic spine.  A contemporaneous Health First record noted a diagnosis of recurrent thoracic spasm and new thoracic sprain or strain.  April 2008 sonogram studies showed changes consisted with myositis and fibromyositis of the thoracic paraspinal muscle groups left greater than right T1 through T12.  A September 2008 Health First record documented that the Veteran had diagnoses of thoracic spasm and sprain/strain.  Further, the examiner failed to reconcile the Veteran's report of ongoing back pain in service with the examiner's conclusion that there was no evidence of a chronic back condition in service.  On remand, an addendum opinion is necessary that adequately considers the relevant private treatment records and lay testimony.

6.  Hypertension

The Veteran underwent a VA hypertension examination in September 2016.  The examiner reviewed the Veteran's claims file and conducted an in-person examination.  The examiner noted a diagnosis of hypertension since 2008.  The examiner opined that the Veteran's hypertension was more than likely unrelated to his period of active service, as chronic hypertension did not manifest in service nor within a year following discharge.  While the examiner noted that the Veteran had a few instances of elevated blood pressure in service, the Veteran had numerous normal blood pressure readings.  The examiner explained that smoking and alcohol abuse, which occurred during the Veteran's service period, can cause isolated hypertension without a chronic hypertension condition.  The examiner then explained that because the Veteran was in his 20s at the time, it would be very uncommon for him to experience chronic hypertension.  The examiner noted that chronic hypertension was not diagnosed until 2008.  The examiner also concluded that it was less than a 50 percent probability that chronic hypertension was caused or aggravated by any of the Veteran's service-connected conditions.  

Unfortunately, the September 2016 examiner did not include a rationale regarding whether hypertension was related to other service-connected conditions.  Additionally, as a result of this decision the Veteran is now service connected for additional disorders.  On remand another VA opinion must be obtained regard whether hypertension is etiologically related to any of the Veteran's service-connected conditions per the Board's April 2015 remand directives.

7.  Cervical spine disorder other than arthritis

Lastly, with regard to the Veteran's claim of entitlement to service-connection for a cervical spine disorder other than arthritis, remand is required for issuance of a statement of the case.  As explained in the Introduction, in the April 2015 Board decision the Board found that the Veteran's perfected arthritis appeal included arthritis in the cervical spine.  The Board then noted that the Veteran had filed a timely noticed of disagreement to a February 2015 rating decision that had denied, inter alia, service connection for cervical spine arthritis.  The Board then recharacterized the claim as entitlement to a cervical spine disorder other than arthritis, as arthritis was already on appeal, and remanded the matter for issuance of a statement of the case (SOC) on the issue of entitlement to a cervical spine disorder other than arthritis.  The AOJ then issued a SOC in February 2016.  

However, that SOC addressed the issue of entitlement to cervical spine arthritis, not entitlement to a cervical spine disorder other than arthritis as was requested by the Board.  Thus, remand for another SOC on that issue is warranted, and the Veteran should be afforded an opportunity to submit a substantive appeal as to the issue of entitlement to service connection for a cervical spine disorder other than arthritis.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, the entire claims file should be made available to an examiner to provide an addendum opinion on the etiology of the Veteran's claimed arthritis in the knees, ankles, hands, and spine, as well as the claimed thoracolumbar disorder other than arthritis.  A new examination should be provided only if deemed necessary by the examiner providing the addendum opinions.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner is requested to provide the following information and opinions:

a. Identify whether the Veteran has arthritis in his knees, ankles, hands, and/or spine.  Identify any other diagnosis of the thoracolumbar spine.  

For the bilateral hands, the examiner's attention is directed to the August 2008 Health First x-rays of the left second digit and wrist that showed a non-displaced chip fracture on the tip of the distal phalanx with mild soft tissue swelling, and mild soft tissue swelling of the left wrist

For the cervical spine, the examiner's attention is directed to the following:  August 2006 medical records from Health First noting complaints of acute neck pain with muscle spasm in the cervical area and X-rays showing early cervical spondylosis; April 2008 Health First X-rays in cervical flexion and extension showing reduced bilateral lateral flexion compared to lateral flexion, and instability on C3-4, 4-5 on flexion and extension; 2009 records from Health First showing the Veteran received ongoing treatment for cervical strain/sprain; a March 2009 record noting a diagnosis of cervical dystonia; August 2009 X-rays showing asymmetrical lateral spacing of the dens and lateral masses, and hypolordosis of the normal cervical curvature; and a March 2010 Uniontown Pain Management record noting an assessment of fibromyalgia syndrome.

For the thoracolumbar spine, the examiner's attention is directed to the following:  July 2004 Health First X-rays of the thoracic spine showing modest left flexion of the entire thoracic spine and minimal osteophyte formation, with an impression of modest structural distortion of the thoracic spine in the absence of significant degenerative changes; April 2008 Health First X-rays of the thoracic showing evidence of mild hypertrophic changes throughout the thoracic spine but otherwise normal; April 2008 Health First record noting a diagnosis of recurrent thoracic spasm and new thoracic sprain or strain; and April 2008 sonogram studies showing changes consistent with myositis and fibromyositis of the thoracic paraspinal muscle groups left greater than right T1 through T12.

b.  If arthritis is diagnosed in the hands, feet, ankles, or spine, is it at least as likely as not (a 50 percent or greater probability) that the diagnosed condition had its onset during the Veteran's service or was otherwise caused or aggravated by the Veteran's period of service?  The examiner must fully address the Veteran's reports of onset and continuity of symptoms.  

c.  For each thoracolumbar spine diagnosis other than arthritis made, is it at least as likely as not (a 50 percent or greater probability) that the diagnosed condition had its onset during the Veteran's service or was otherwise caused or aggravated by the Veteran's period of service?  The examiner must fully address the Veteran's reports of onset and continuity of symptoms.  

The examiner is reminded that the Veteran is already service-connected for fibromyalgia.

4.  After any additional records are associated with the claims file, the entire claims file should be made available to an examiner to provide an addendum opinion on the etiology of the Veteran's hypertension.  Another examination should be provided only if deemed necessary by the examiner providing the requested opinion.  An explanation for all opinions expressed must be provided. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by a service-connected condition.  The Veteran is service-connected for the following: fibromyalgia, left middle finger scar, bilateral hearing loss, tinnitus, gastrointestinal disorder including irritable bowel syndrome and acid reflux disease, otitis media, otitis externa, and PTSD.

5.  Review the examination reports to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Issue a statement of the case addressing the issue of entitlement to service connection for a cervical spine disorder other than arthritis.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal

7.  Then, readjudicate the claims of entitlement to service connection for arthritis, a thoracolumbar spine disorder other than arthritis, and hypertension (on a direct basis and as secondary to a service-connected disability).  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

=Department of Veterans Affairs


